—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 19, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked as a patient representative at a hospital. His employment was terminated after he reportedly fondled and kissed a co-worker’s 12-year-old daughter. The Board reversed the Administrative Law Judge’s (hereinafter ALJ) decision and denied claimant’s application for unemployment insurance benefits, finding that he was terminated for misconduct. Upon reviewing the record, we find that the Board’s decision is supported by substantial evidence. At the *908hearing before the ALJ, a hospital representative testified that she interviewed and obtained statements from the child; the child told the representative that claimant kissed her and touched her "in her private parts”. We reject claimant’s contention that the Board improperly based its decision upon hearsay testimony (see, Matter of Malliet [Levine], 52 AD2d 1026) and conclude that the hearsay evidence, coupled with claimant’s admission that he kissed the child on the cheek, fully support the Board’s decision.
Mikoll, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.